
	
		II
		111th CONGRESS
		1st Session
		S. 266
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. Nelson of Florida
			 (for himself, Ms. Collins,
			 Mr. Whitehouse, Mr. Kohl, Mr.
			 Kerry, Mr. Johnson, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to reduce
		  the coverage gap in prescription drug coverage under part D of such title based
		  on savings to the Medicare program resulting from the negotiation of
		  prescription drug prices.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Prescription Drug Gap
			 Reduction Act of 2009.
		2.Reducing
			 coverage gapSection
			 1860D–2(b) of the Social Security Act (42 U.S.C. 1395w–102(b)) is
			 amended—
			(1)in paragraph
			 (3)(A), by striking paragraph (4) and inserting paragraph
			 (4), subject to the increase described in paragraph (7); and
			(2)by adding at the
			 end the following new paragraph:
				
					(7)Increase of
				initial coverage limit based on medicare savings due to negotiation of drug
				pricesFor each year (beginning with 2010), the Secretary shall
				increase the initial coverage limit for the year specified in paragraph (3) so
				that the aggregate amount of increased expenditures from the Medicare
				Prescription Drug Account as a result of such increase under this paragraph in
				the year (as estimated by the Office of the Actuary of the Centers for Medicare
				& Medicaid Services) is equal to the aggregate amount of reduced
				expenditures from such Account that the Office of the Actuary estimates will
				result in the year as a result of the application of the amendment made by
				section 3(a) of the Medicare Prescription
				Drug Gap Reduction Act of
				2009.
					.
			3.Negotiating fair
			 prices for medicare prescription drugs
			(a)In
			 GeneralSection 1860D–11 of the Social Security Act (42 U.S.C.
			 1395w–111) is amended by striking subsection (i) (relating to noninterference)
			 and inserting the following:
				
					(i)Authority To
				Negotiate Prices With Manufacturers
						(1)In
				generalSubject to paragraph (4), in order to ensure that
				beneficiaries enrolled under prescription drug plans and MA–PD plans pay the
				lowest possible price, the Secretary shall have authority similar to that of
				other Federal entities that purchase prescription drugs in bulk to negotiate
				contracts with manufacturers of covered part D drugs, consistent with the
				requirements and in furtherance of the goals of providing quality care and
				containing costs under this part.
						(2)Mandatory
				responsibilitiesThe Secretary shall be required to—
							(A)negotiate
				contracts with manufacturers of covered part D drugs for each fallback
				prescription drug plan under subsection (g); and
							(B)participate in
				negotiation of contracts of any covered part D drug upon request of an approved
				prescription drug plan or MA–PD plan.
							(3)Rule of
				constructionNothing in paragraph (2) shall be construed to limit
				the authority of the Secretary under paragraph (1) to the mandatory
				responsibilities under paragraph (2).
						(4)No particular
				formulary or price structureIn order to promote competition
				under this part and in carrying out this part, the Secretary may not require a
				particular formulary or institute a price structure for the reimbursement of
				covered part D drugs.
						(5)Use of
				savingsThe savings to the Medicare Prescription Drug Account
				through the use of the authority provided under this subsection (including the
				mandatory responsibilities under paragraph (2)) shall be used to increase the
				initial coverage limit for the year in accordance with section
				1860D–2(b)(7).
						.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect on
			 the date of enactment of this Act.
			
